Citation Nr: 0634283	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  96-14 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right hand 
condition.  

2.  Entitlement to a disability rating in excess of 10 
percent for post-operative residuals of laceration of the 
right ring finger with flexion contracture deformity of the 
right little finger. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963 and December 1963 to February 1967.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO denied entitlement to service 
connection for a right hand condition.  Also on appeal is a 
July 1994 RO decision that denied an increased rating for 
residual laceration of right ring finger, then noncompensably 
rated.  In June 1996, the RO granted an increased rating for 
post-operative residuals of laceration of the right ring 
finger with flexion contracture deformity of the right little 
finger, and assigned a 10 percent disability rating, 
effective April 28, 1993.  

The issue of an increased rating for post-operative residuals 
of laceration of the right ring finger with flexion 
contracture deformity of the right little finger is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's right hand condition, manifested as weakness 
and lack of grip strength, was not caused or increased by his 
service-connected disability of the ring and little fingers 
of the right hand.  




CONCLUSION OF LAW

The veteran's right hand condition is not proximately due to 
or the result of his service-connected post-operative 
residuals of laceration of the right ring finger with flexion 
contracture deformity of the right little finger disability.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.310 (2006)


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2006).  In order to 
establish service connection on a secondary basis, there must 
be (1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).  

The veteran contends that his service connected right ring 
and little finger disability has affected his ability to use 
his right hand.  He claims that he experiences pain and 
weakness in his right hand that prevent him from gripping and 
holding objects.  

The veteran was awarded service connection for residuals of 
injury to the right ring finger in April 1972.  The veteran 
underwent a VA medical examination in August 1973.  The 
examiner observed a healed, non-tender, and non-adherent scar 
over the right fourth finger.  A 10 percent loss of complete 
extension of the distal interphalangeal (DIP) joint was 
observed.  The veteran was able to approximate the thumb to 
all finger tips and the fifth metacarpal head.  He displayed 
good grip in the right hand and no diminution of sensation 
involving the ring finger.  

The veteran underwent a VA medical examination in April 1994.  
He demonstrated decreased range of motion in the proximal 
interphalangeal (PIP) and DIP joints of the ring finger, as 
well as PIP deformity with x-ray evidence of moderate 
degenerative arthritis of the interphalangeal joint.  With 
regard to the veteran's little finger, the examiner noted PIP 
deformity, flexion contracture, decreased range of motion, 
and x-ray evidence of exostosis.  The veteran made no 
complaints of weakened grip or an inability to use his right 
hand. 

Service connection was granted for the right little finger in 
August 1995, and a noncompensable disability rating was 
assigned.  In May 1996, the veteran underwent a VA orthopedic 
examination of the right hand.  The examiner observed mild 
swelling in the ring and little fingers.  Extension in the 
ring finger was within normal limits, with the exception of 
the DIP joint.  The veteran was unable to fully extend the 
tip of the ring finger.  Flexion was limited as well, with 
the tip of the finger failing to approximate the median 
palmar fold by three-fourths of an inch.  The veteran held 
the little finger flexed at 90 degrees at the PIP joint.  He 
was unable to completely flex or extend the little finger.  
The veteran was unable to approximate the median palmar fold 
by one-half of an inch.  The veteran made no complaints of 
weak grip or an inability to use his right hand.  In June 
1996, the RO granted an increased rating for post-operative 
residuals of laceration of the right ring finger with flexion 
contracture deformity of the right little finger, and 
assigned a 10 percent disability rating effective April 28, 
1993.  

The veteran has submitted private medical records in support 
of his claim.  A November 1997 opinion statement of the 
veteran's private physician reported a progressive 
degenerative process of the right hand confirmed by x-rays 
taken in 1995, 1996, and 1997.  He reported that the 
degenerative process primarily affected the fourth and fifth 
fingers, although the veteran experienced pain in the second 
and third fingers as well.  The veteran's physician concluded 
that his degenerative condition could be a part of his 
original service-connected injury.  

The veteran submitted a December 1997 opinion statement from 
the same physician.  He asserted that an in-service 
"crushing" injury caused a disability to the third, fourth, 
and fifth fingers, as well as the wrist of the right hand.  

In March 1998, private x-rays were taken, which revealed 
early degenerative arthropathy in the first 
metacarpophalangeal joint, radiocarpal, and distal radial 
ulnar joint.  In addition, positive ulnar variance was noted, 
which predisposes to triangular fibrocartilage encroachment 
and degeneration.  Neither the radiologist nor the veteran's 
private physician issued an opinion regarding whether the 
degenerative changes were related to his service-connected 
disability.  

During an April 1998 VA medical examination the veteran 
complained of right hand swelling, stiffness, and weak grasp.  
The examiner did not observe swelling, however, the veteran 
did demonstrate weak grasp.  The examiner was unable to 
determine whether the claims of weak grasp were genuine, and 
further, whether the weak grasp was related to the veteran's 
service-connected disability.  The veteran suffered a stroke 
in August 1998 which resulted in right side spastic 
hemiparesis, or muscular weakness or paralysis affecting one 
side of the body.  

The veteran underwent a VA medical examination of his right 
hand in November 2002.  After reviewing the veteran's claims 
file, the examiner concluded that the probability was low 
that the veteran's current weak grasp was related to his 
service-connected disability of the fourth and fifth fingers 
of the right hand.  This conclusion was based upon the 
veteran's twenty-five year career as a city bus driver and 
the lack of complaints regarding a weak grasp subsequent to 
discharge from service.  He was unable to reach a conclusion 
regarding whether the veteran's service-connected disability 
contributed to the weak grasp without resorting to 
speculation.  

In light of the evidence of record, the veteran is not 
entitled to secondary service connection for a right hand 
disability.  The sincerity of the veteran's belief that his 
right hand condition is the result of or was proximately 
caused by his service connected disability is not in 
question.  However, the evidence of record does not support 
the veteran's claim.  

The veteran has submitted private opinion statements in 
support of his claim, however, he has not submitted medical 
records reflecting on-going treatment or that diagnostic 
testing was performed.  In December 1997, the veteran's 
private physician concluded that his right hand disability 
was service-connected; however, he attributed the injury to 
an in-service "crushing" injury.  It is clear the veteran's 
private physician was not familiar with the veteran's medical 
history when he reached his conclusion.  Therefore, his 
medical opinion is of little probative value. 
The veteran first complained of lack of grip strength in 
April 1998, however, the examiner could not confirm whether 
the veteran had genuine disability manifested by weakened 
strength in the right hand.  Further, the examiner could not 
conclude that any verifiable diminution in right hand 
strength was related to the veteran's service-connected 
disability.  In November 2002, a VA examiner concluded that 
the veteran's current right hand weakness and loss of grip 
strength was not the result of his service connected 
disability.  In light of the evidence of record, the veteran 
is not entitled to service connection on a secondary basis 
for a right hand condition manifested by weak grip and an 
inability to grasp objects.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

Duty to Notify and Assist

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection in correspondence dated July 2001 by 
informing him of the evidence he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf. Although notice 
regarding the evidence the veteran may submit to substantiate 
his claim was sent subsequent to the February 1994 decision, 
the veteran has had five years following the initial notice 
to submit additional evidence or identify evidence for the RO 
to obtain.  In fact, the veteran has submitted December 1997 
and March 1998 private medical records, a January 1999 lay 
statement in support of his claim, VA medical records from 
April 1994 to February 2005, and has undergone VA 
compensation and pension examinations in April 1994, May 
1996, August 1999, and November 2002.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices and 
requested to submit evidence in his possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because the appellant 
had a meaningful opportunity to participate effectively in 
the processing of the claim.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

In a March 2006 letter, the RO provided the requisite 
notification regarding disability ratings and effective 
dates.  Because service connection for a right hand condition 
has been denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his VA 
treatment records, private medical records, and provided the 
veteran VA examinations in April 1994, May 1996, August 1999, 
and November 2002.  The veteran has not indicated the 
existence of any other evidence that is relevant to this 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of this claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating this claim. 


ORDER

Entitlement to service connection for a right hand condition 
is denied. 


REMAND

In April 1972, the RO granted service connection for 
laceration of the right ring finger and assigned a 
noncompensable disability rating pursuant to the version of 
the rating criteria previously in effect.  In July 1994, the 
RO denied an increased rating for residual laceration of the 
right ring finger, which was then noncompensably rated.  The 
veteran perfected an appeal of that decision in April 1995.  

In November 1995, the RO granted service connection for right 
little finger injury; and assigned a noncompensable 
disability rating applying the version of the rating criteria 
previously in effect.  In June 1996, the RO combined the 
veteran's two noncompensable finger disabilities and assigned 
a single 10 percent disability rating pursuant to the former 
version of 38 C.F.R. § 4.71A, Diagnostic Code 5223.  

A VA medical examination of the right hand and affected 
fingers was performed in November 2002.  After reviewing his 
claims file, the examiner determined  that the current 
manifestations of the veteran's post-operative residuals of 
laceration of the right ring finger with flexion contracture 
deformity of the right little finger were unchanged from the 
last VA examination, performed in August 1999.  

While this appeal was pending, the rating criteria for 
ankylosis and limitation of motion of the digits of the hands 
were revised in July 2002, effective August 26, 2002.  See 
Schedule for Rating Disabilities, Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand, 68 Fed. Reg. 48785 (Jul. 26, 2002) (effective Aug. 26, 
2002) (codified at 38 C.F.R. Part 4 (2005)).  The veteran's 
last comprehensive VA examination with reported range of 
motion measurements was performed before the schedule for 
rating disabilities was amended.  

In addition, the August 1999 VA examination report does not 
differentiate between the ring and little finger when listing 
range of motion measurements.  The examiner referred to 
"negative" degrees of flexion and extension, which are not 
readily converted into a finding of favorable or unfavorable 
ankylosis in accordance with the current diagnostic criteria.  
The medical evidence of record is inadequate for purposes of 
evaluating the severity of the veteran's service connected 
disability of the fourth and fifth fingers of the right hand, 
and a remand is required.

Another examination is necessary to determine whether the 
veteran meets the criteria for a higher disability rating 
under the revised criteria.  While the Board regrets the 
further delay that remand of this case will cause, it 
recognizes that due process considerations require such 
action.  Accordingly, this matter is remanded to the RO via 
the Appeals Management Center in Washington, D.C. for the 
following action: 

1.  The RO is requested to provide the 
veteran a VA examination to assess the 
current severity of his service connected 
disability of the fourth and fifth 
fingers of the right hand.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner is to 
be provided a copy of this remand, as 
well as the Schedule for Rating 
Disabilities, Evaluation of Ankylosis or 
Limitation of Motion of Single or 
Multiple Digits of the Hand, 38 C.F.R. § 
4.71A (2006).  The examiner should 
perform any tests or studies necessary 
for an accurate assessment.  Negative 
findings should be reported.  

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefits sought remain 
denied, the claimant should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 Department of Veterans Affairs


